Citation Nr: 1541419	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right hand and wrist disorders, including as due Gulf War service.

2.  Entitlement to service connection for a right knee disorder, including as due to Gulf War service.

3.  Entitlement to service connection for a left ankle disorder, including as due to Gulf War service.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 2010 (to include service in Southwest Asia), when he retired.  He also served on active duty for training (ACDUTRA) with the Army National Guard from February 1989 to May 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction in these matters is now with the Des Moines, Iowa RO.  In July 2015, the Veteran testified before the undersigned at a video conference hearing.  A transcript is of record.  Pursuant to the Veteran's request at the hearing, a 30-day abeyance period was granted to allow for the submission of additional evidence; the 30 days has lapsed and no additional evidence was received.

The issues of entitlement to service connection for right hand, wrist and right knee disorders including as due to Gulf War service, are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has a chronic left ankle disability causally related to, or aggravated by, active service, including Gulf War service. 

2.  The Veteran is not shown to have a hearing loss disability for VA disability compensation purposes.


CONCLUSIONS OF LAW

1.  Service connection for a left ankle disorder, including as due to Gulf War service, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

1.  Service connection for a hearing loss disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The Veteran filed a pre discharge claim in January 2010.  In the same month, he was provided "Notice to Claimants of Information and Evidence Necessary to Substantiate a Claim for VA Disability Compensation" that notified him of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  Additional VCAA notice was provided in November 2012.  

The Veteran's service treatment records (STRs) and pertinent post service treatment records have been secured.  He was afforded VA examinations for his claims  in April 2010 and February 2013.  The Veteran has not identified any outstanding relevant evidence.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Organic diseases of the nervous system (to include sensorineural hearing loss) may be service-connected on a presumptive basis if manifested to a compensable degree within one year after service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.   

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21),(24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353  (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left Ankle Disorder

The Veteran asserts that he injured his left ankle in service during physical training when he stepped in a hole.  Afterwards the ankle swelled and "turned black and blue."  He was taken to the doctor who diagnosed a sprain.  He was put in a "soft boot," and had a tennis shoe profile for about a month.  

STRs show that in February 1996 the Veteran reported a left ankle injury that occurred during physical training that morning.  His foot was swollen, bruised, and painful.  X-rays showed no evidence of fracture or dislocation.  The impression was normal ankle series.  He was followed-up the next day and diagnosed with left ankle strain.  His treatment plan entailed no running or jumping for 5 days; and he was to follow-up as needed and progressively return to full duty.  His September 2009 service retirement medical examination is silent for any mention of a left ankle disorder or any residuals from the inservice injury.

On April 2010 general medical examination, the Veteran reported that he had left ankle problems intermittently with remissions and that the ankle was not completely stable.  Physical examination revealed the left ankle was tender to palpation.  However, there was no objective evidence of pain with movement or with repetitive movement of the left ankle.  The diagnosis was no objective findings for left ankle injury.

On February 2013 VA examination, the Veteran reported the history of his left ankle injury.  He stated he had an inversion injury and was told it was a severe sprain.  He was given a soft boot and was put on profile for 6 weeks.  Thereafter, he would have occasional ankle swelling and soreness, which happened about once a year.  He was examined for rheumatoid arthritis.  The examination was reportedly negative but the Veteran was told that he needed to watch for symptoms of rheumatoid arthritis.  He reported that he works in an office, and his job is sedentary; and his left ankle disorder did not affect his employment.  

On examination he had normal range of motion of the left ankle and no objective evidence of painful motion.  There was no additional limitation in range of motion of the ankle following repetitive-use testing.  Left ankle muscle strength was normal.  The ankle joint was stable.  There were no findings of diminished functioning ability.  There were no abnormal findings on x-ray.  The diagnosis was left ankle sprain, no objective residual findings. 

With the exception of claims for undiagnosed illnesses, which will be discussed below, there must be a disability in order to grant service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this regard, VA examinations in April 2010 and February 2013 noted no disability and specifically found no objective residuals related to the Veteran's left ankle sprain in service.  Although the April 2010 examiner noted tenderness on palpation, pain and other symptoms without an underlying diagnosis do not constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Regardless, the evidence, including the Veteran's statements, does not reflect that the Veteran has a left ankle disability that manifested in service and persisted or that he has had continuous left ankle symptoms since service.  He acknowledged during his 2013 VA examination that he has left ankle symptoms about once a year which argues against continuity.  In addition, the service treatment records, including the service separation examination are silent for further left ankle complaints after the 1996 sprain.  In fact, the Veteran denied foot trouble, including pain, in a May 2006 report of medical history.  In addition, service connection for arthritis is not warranted, as X-rays taken in February 2013 were normal.  For these reasons, service connection for a left ankle disorder is not warranted on a direct basis, or on a presumptive basis (as a chronic disease, arthritis) under 38 C.F.R. § 3.309, or on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).  

Because the Veteran is a Persian Gulf Veteran, the Board has also considered whether the provisions of 38 C.F.R. § 3.317 are applicable.  However, the preponderance of the evidence is against a finding that the Veteran has a chronic left ankle disability as defined under 38 C.F.R. § 3.317.  First, the Veteran asserts that his left ankle disability is due to a documented left ankle injury in service, not an undiagnosed illness.  Second, at no time have the Veteran's left ankle symptoms exhibited intermittent periods of improvement and worsening over a 6-month period such that they would be chronic under 38 C.F.R. § 3.317(a)(4).  The available medical records do not document intermittent periods of improvement and worsening over a 6-month period at any time.  Further, as noted above, the Veteran reported during his 2013 examination that he only has left ankle problems about once a year; he last saw a physician for the ankle "he believes in 2009;" and, at the time of the 2013 examination, he was "unclear when last ankle issue occurred, was months ago."  These statements by the Veteran reflect that he has not had "intermittent periods of improvement and worsening over a 6-month period," but instead reports the rare, annual occurrence of left ankle swelling and soreness.  For these reasons, the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for a left ankle disorder cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim. Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.

Hearing Loss

The Veteran's service records confirm that he served in Southwest Asia (Saudi Arabia and Kuwait) and that he was awarded a combat infantryman badge (CIB).  Therefore, he is entitled to relaxed evidentiary standards afforded to combat Veterans under 38 U.S.C.A. § 1154(b) and noise exposure during service may be conceded.  Consequently, what remains for consideration is whether his current hearing loss may be related to his military service or any noise exposure therein.

The Veteran asserts that when he first joined the military he was a mortar infantryman and was exposed to noise for approximately two years when he fired heavy ammunition such as 107-millimeter mortar cannon.  He essentially contends that because of such exposure he should be service-connected for hearing loss.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A July 1990 audiogram shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
0
10
0
0
10

The Veteran's auditory acuity was tested in December 1994 during a periodic medical examination.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
15
0
0
0
5

On September 2009 report of medical examination for retirement, the Veteran reported he had not had ear trouble; his ears were normal on clinical evaluation.  On audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
5
0
0
20
10

On examination of the ears during the April 2010 VA general medical examination, the Veteran's hearing was grossly normal in both ears.  He reported, however, having some difficulty hearing when there are background distractions.  His military noise exposure includes mortars, gunfire, vehicle noise, and explosions.  Recreational noise has included target shooting and hunting; he denied occupational civilian noise exposure.  On audiological evaluation pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
5
5
5
15
10

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  Thus, comprehensive audiometry reveals hearing within normal limits in both ears.  Tympanometry was within normal limits in both ears.  The diagnosis was normal hearing in both ears.  

Here, even accepting the Veteran's competent account of his pertinent noise exposure history, and even further accepting the Veteran's competent testimony suggesting in-service manifestations of hearing loss and tinnitus symptoms (and noting that he has been granted service connection for tinnitus), the Veteran's service connection claim must be denied.  This is simply because a hearing loss disability for VA benefits purposes has not been diagnosed at any time during the pendency of this claim.  The April 2010 VA examiner found the Veteran had normal hearing in both ears, with audiometric thresholds and speech recognition testing showing hearing acuity in the right and left ears that do not meet the criteria to be considered disabling.

There is no evidence during the pendency of this claim on appeal, or at any other time, presenting qualifying audiometric threshold data or speech recognition testing (using the Maryland CNC test) for right and left ears that meet the criteria to establish hearing loss disability for VA compensation purposes.  As there is no probative medical evidence of a current hearing loss disability (as defined by the applicable regulation) during the pendency of this claim on appeal, service connection for hearing loss must be denied.  The only evidence suggesting a hearing loss disability is the Veteran's own contention; and the Board finds that his lay testimony is not competent on the matter as the regulations require the application of specific audiometric testing.  

The Veteran is competent to report his symptoms as he experiences them.  He is not, however, competent to establish a diagnosis of a hearing loss disability meeting the audiometric criteria for VA compensation purposes.  Such a diagnosis and the associated audiometric evaluation requires specialized medical expertise.  See Id. at 1377 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In Jandreau, the Federal Circuit specifically determined that a layperson is not considered competent to testify when the issue was medically complex, as is the question of establishing specific audiometric thresholds in this case.  

In the absence of any competent evidence that the Veteran has had a qualifying chronic hearing loss disability during the pendency of this claim, he has not presented a valid claim of service connection for any such disability.  See Brammer, 3 Vet. App. 223.  In the absence of a showing of the existence of the claimed disability, there can be no award of service connection for such disability.  Accordingly, the appeal in this matter (concerning hearing loss) must be denied.


ORDER

Service connection for a left ankle disorder, including as due to a medically unexplained chronic multi-symptom illness due to Gulf War service, is denied.

Service connection for hearing loss is denied.



REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claims of entitlement to service connection a right hand and wrist disorder and for a right knee disorder. 

The record reflects that the Veteran had qualifying service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Board is mindful that medical professionals have rendered diagnoses of arthritis and arthropathy of the Veteran's right hand and wrist, and of mild patellofemoral pain syndrome of the right knee, but the Board is also mindful that some of the Veteran's symptom complaints (including involving the joints) may warrant application of the provisions of 38 C.F.R. § 3.317 if any are not medically explained by the Veteran's known diagnoses.  The Veteran's pertinent symptom complaints appear to possibly overlap with some symptoms contemplated by 38 C.F.R. § 3.317(b)(5) and its explanatory Note.  It is reasonable to have the required VA examination inform appellate review by addressing the question of whether the Veteran's right hand, wrist and right knee symptom complaints in this appeal may be manifestations of an undiagnosed illness/medically unexplained chronic multisymptom illness.

Regarding right hand and wrist disorders, on November 2001 STR the Veteran complained of right wrist and hand pain.  He had "worked out" a few days earlier and had a slight twisting injury then.  He had sharp pain in the dorsal wrist with medial hand paresthesias early that day.  He had a history of borderline guarding hand.  His dorsal wrist was tender to palpation.  The assessment was rule out fracture.  In February 2009 he had complaints of bilateral hand and wrist pain for six months with a negative basic rheumatoid work-up.  The radiologist report showed an impression of increased reactive bone formation in the intraarticular and joint surfaces of the hands and wrists.  The assessment was that despite the negative rheumatoid factor and "ESR," the Veteran's presentation, bone scan and family history strongly suggest rheumatoid arthritis.  The diagnosis was arthropathy ulna/radius/wrist.  

On September 2009 report of medical history at retirement from active duty, the Veteran reported having a painful wrist, arthritis, or rheumatism, swollen or painful joints, and broken bones.  The examining physician explained that the Veteran was sent off post for care because he was believed to have rheumatism arthritis in his hands.  He had many x-rays and labs.  Arthritis of the hands and wrist was noted.  It was also noted that he had seen a rheumatologist and it was too early to tell if he had rheumatoid arthritis.  

At the April 2010 examination he reported his hands swell, stiffens and are painful.  He was diagnosed with arthritis.  A rheumatologist also diagnosed arthritis and could not rule out rheumatoid arthritis.  The Veteran was to follow-up with a rheumatologist for more tests, but that did not occur.  The May 2010 electromyograph (EMG) did not render an impression for the right wrist.   The February 2013 VA examiner noted that arthritis had been noted as a presumptive diagnosis and had not been found on plain film.  The examiner found there was no diagnosis for the Veteran's right hand and wrist pain.  He had mild thumb degenerative disease consistent with his age and not corresponding to his symptoms.  The Board finds the February 2013 VA hands examination inadequate for rating the Veteran's right hand and wrist disorders.  While the February 2013 examination report presents pertinent clinical findings, it fails to address the allegations of rheumatoid arthritis and the possible involvement with the Veteran's right hand and wrist (especially since the Veteran had service in Southwest Asia).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the Board seeks answers to inquiries regarding whether any of the Veteran's complaints involving rheumatoid arthritis-like symptomatology appear to be due to an undiagnosed illness/medically unexplained chronic multisymptom illness.

Regarding the right knee disability, the most recent February 2013 VA examination report addressing this issue does not provide an opinion adequate to allow the Board to make an informed decision.  The evidence shows that prior to service, in October 1986, the Veteran underwent an arthroscopy of his right knee with excision of the medial shelf.  A June 1992 STR shows he complained of his right knee locking up.  Right knee x-rays were normal.  His assessment was rule out degenerative joint disease versus osteochondritis dissecans.  A September 1999 STR shows the Veteran complained of pain in the right knee for two days.  He reported that he hurt his knee while running and has had surgery on his right knee.  The assessment was medial meniscal injury.  On September 2009 report of medical history at retirement from active duty, he reported that he had not had knee trouble or any knee surgery including arthroscopy or the use of a scope.  The April 2010 VA examiner diagnosed mild patellofemoral pain syndrome of the right knee; and normal x-rays.  The February 2013 VA examiner diagnosed right knee arthroscopy to remove "growth" and did not provide a current diagnosis or an explanation as to why a current right knee diagnosis was not rendered.  Further, the February 2013 VA examiner noted that the Veteran's knee surgery was for a cartilaginous defect and stated:  "The natural history of a cartilaginous defect is the development of arthritis and worsening knee pain.  His x-rays currently do not find degenerative disease.  His knee pain has some symptoms consistent with patellofemoral syndrome, but not fully consistent.  It is difficult to say that his knee would not have developed further issues down the road and that it was service, and not the natural history of his pre-service joint interruption, that is the current cause of his knee pain."  The Board finds this opinion is of a speculative nature and inadequate for rating the Veteran's right knee disorder.  

As the evidence shows and the Veteran also alleges he had right knee surgery prior to entering service, the issue of whether the Veteran was in sound condition when he enlisted in the military has been raised.  The Board notes that a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Here, there is no entrance examination reports of record for the Veteran period of service beginning April 1990.  The September 1988 Army National Guard enlistment medical examination report shows normal musculoskeletal on clinical evaluation.  The report notes internal derangement of the right knee status post surgery, orthopedic review revealed a normal knee.  Thus, the Veteran is presumed sound as it relates to a right knee disorder.

Moreover, at the hearing the Veteran noted that he receives all his health care from VA and that his treatment records are at VA.  He indicated that his right knee was the only disorder for which VA would have records as his VA treating physician has evaluated his right knee.  Records generated by VA are constructively of record.  If records of VA treatment are material to the issue on appeal and are not included in the record, a remand to acquire such VA records is necessary.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment the Veteran has received for his right knee, right wrist, and right hand (the Veteran specifically noted at the hearing that his VA treating physician has evaluated his right knee since March 2013).  The AOJ should secure copies of the complete updated (to the present) clinical records of any (and all) such VA evaluations and/or treatment. 

2.  The AOJ should arrange for the Veteran to be examined by an appropriate medical specialist to determine the nature and etiology of his complaints of (1) right hand (2) right wrist and (3) right knee disorders.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each right hand, right wrist, and right knee disability found; and

(b) Please identify the most likely etiology for any/each right hand, right wrist, and right knee disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?  .  

(c) With respect to the right knee, the examiner is also requested to provide the following opinions:

(i) is there clear and unmistakable evidence (obvious or manifest) that a right knee disability preexisted service; and
(ii) if so, is it at least as likely as not that any such preexisting right knee disability increased in severity during service; and
(iii) if so, is there clear and unmistakable evidence (obvious or manifest) that such disability was not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service?

(d) If the answer to (b) is NO, then please determine whether it is at least as likely as not (a 50% or better probability) that examination findings or other evidence demonstrate that the Veteran's right hand, right wrist, and right knee symptoms are:

(i) An undiagnosed illness (signs or symptoms cannot be attributed to known medical diagnoses); or 
(ii) A medically unexplained chronic multisymptom illness.  

The examiner is advised of the distinction between a "medically unexplained chronic multisymptom illness" (which is defined as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities," such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) and a "chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis."  In other words, if any diagnosis is partially understood in terms of etiology or pathophysiology, it is not a "diagnosable but medically unexplained chronic multisymptom illness of unknown etiology."

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

3.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


